Citation Nr: 1708826	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-10 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and an adjustment disorder with depressed mood and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army during World War II from April 1945 to December 1946.  Over the course of his honorable service, he received the Army of Occupation Medal, the Asiatic-Pacific Campaign Medal, and the World War II Victory Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As noted in previous Board decisions, the Veteran has filed a claim for service connection for PTSD and the evidence of records reveals diagnoses of adjustment disorder with depressed mood and anxiety.  Therefore, the issue has been recharacterized as seen on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In a December 2014 decision, the Board remanded the appeal for further development.  In an April 2016 decision, the Board granted special monthly pension and denied special monthly compensation and service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2016 Joint Motion for Remand (JMR) vacated and remanded the portion of the April 2016 Board decision that denied service connection for an acquired psychiatric disorder.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2009 to April 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As noted in the December 2016 JMR, the Veteran has identified treatment records at the Amarillo Vet Center dated February 17, 2011 to May 1, 2012, that have not been associated with the claims folder.  Additionally, as noted in the JMR, the Veteran has resided at the VLB Texas Ussery-Roan State Veterans Home (TSVH) since May 2012, and was visited by a private psychiatrist, possibly by the name of Dr. McCorkle, who prescribed him with Cymbalta.  However, the claims file contains no records of any private mental health treatment the Veteran received while at TSVH.  Therefore, a remand is necessary to obtain any outstanding records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran the opportunity to identify any pertinent treatment records.  Specifically, treatment records from the Amarillo Vet Center dated February 17, 2011, to May 1, 2012, and treatment records from the Texas Ussery-Roan State Veterans Home dated since May 2012, to include potential treatment by a Dr. McCorkle, should be obtained, pursuant to all necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated February 2015 to the present.

3. After completing the above, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




